AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00124-LGW-BWC Document 25 Filed 08/26/21 Page 1 of 2

In the United States District Court
For the Southern District of Georgia

Wrunswick Division
DANTE F. FREDRICK, *
*
Plaintiff, CIVIL ACTION NO.: 2:20-cv-124
*
v. *
*
CITY OF BRUNSWICK; and DETECTIVE *
DANIEL MERRITT,
*
Defendants. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 24. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, GRANTS Defendants’
Motion to Dismiss, DISMISSES Plaintiff's Complaint, DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate
judgment, and DENIES Plaintiff in forma pauperis status on

appeal. The Court DENIES as moot Defendants’ Motion for Summary

 
AO 72A
(Rev. 8/82)

 

 

 

Case 2:20-cv-00124-LGW-BWC Document 25 Filed 08/26/21 Page 2 of 2

Judgment.

SO ORDERED, this Ly day of sh , 2021.

 

HON. LISA GODBEY WOOD, JUDGE
UNITED ATES DISTRICT COURT
SOUTHE DISTRICT OF GEORGIA

 
